Case: 11-51094           Document: 00511997061   Page: 1   Date Filed: 09/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                         FILED
                                                                     September 24, 2012

                                         No. 11–51094                   Lyle W. Cayce
                                                                             Clerk

JOSE ALEJANDRO ALONS IBARRA; CARLOS RODOLFO ALONSO
SEGURA; SERGIO ANTONIO ALONZAO SEGURA; JUAN MANUEL
BRISENO; ALI MARVIN CABRALES RODRIGUEZ; ET AL,

                                                  Plaintiffs - Appellants
v.

ORICA UNITED STATES OF AMERICA INCORPORATED; EXPLOSIVOS
MEXICANOS S.A. DE C.V.,

                                                  Defendants - Appellees

---------------------------

ARMANDO ALONSO ALONSO; ET AL,

                                                  Plaintiffs - Appellants

v.

ORICA UNITED STATES OF AMERICA INCORPORATED; EXPLOSIVOS
MEXICANOS S.A. DE C.V.,

                                                  Defendants - Appellees

---------------------------

FIDENCIO BARRON IRACHETA; ET AL,

                                                  Plaintiffs - Appellants
v.
     Case: 11-51094           Document: 00511997061   Page: 2   Date Filed: 09/24/2012



                                         No. 11–51094

ORICA UNITED STATES OF AMERICA INCORPORATED; EXPLOSIVOS
MEXICANOS S.A. DE C.V.,

                                                   Defendants - Appellees

---------------------------

JUANITA NATALY ARZOLA DAVILA; ET AL,

                                                   Plaintiffs - Appellants
v.

ORICA UNITED STATES OF AMERICA INCORPORATED; EXPLOSIVOS
MEXICANOS S.A. DE C.V.,

                                                   Defendants - Appellees

---------------------------

HECTOR CAMPOSANO BARRON; ET AL,

                                                   Plaintiffs - Appellants
v.

ORICA UNITED STATES OF AMERICA INCORPORATED; EXPLOSIVOS
MEXICANOS S.A. DE C.V.,

                                                   Defendants - Appellees

---------------------------



                      Appeal from the United States District Court
                           for the Western District of Texas
                                USDC No. 2:09–CV–59


Before JONES, Chief Judge, and GARZA and PRADO, Circuit Judges.




                                               2
   Case: 11-51094         Document: 00511997061        Page: 3     Date Filed: 09/24/2012



                                        No. 11–51094

PER CURIAM:*
       This appeal challenges the district court’s dismissal, on forum non
conveniens grounds, of a consolidated set of lawsuits arising out of an accident
and explosion that took place in Mexico. We AFFIRM.
                                                I
       Five groups of plaintiffs (together, “Appellants”), who were Mexican and
American citizens residing in both Mexico and Texas, filed five separate lawsuits
in the district court of Maverick County, Texas, against three defendants: Orica
USA, Inc. (“Orica”), a Delaware corporation, Explosivos Mexicanos S.A. de C.V.
(“ExploMex”), a Mexican corporation that is allegedly Orica’s alter ego, and
Alberto Fuentes (“Fuentes”), a possibly deceased person of unknown citizenship,
alleged to be a resident of Eagle Pass, Texas.1
       In their lawsuits, Appellants alleged that Orica maintains the ExploMex
plant in Cuatrocienegas, Coahuila, Mexico, where it manufactures a proprietary
explosive compound known as AMEX. Appellants claimed that a box trailer
carrying 50,000 pounds of AMEX drove away from the ExploMex plant, collided
with a pick-up truck, turned over on its side, skidded down the roadway, burst
into flames, and then exploded while emergency and rescue efforts were ongoing.
Alleging that this accident and explosion killed 37 people and injured at least
240 others, Appellants asserted personal injury, wrongful death, and survival
claims based on Orica and ExploMex’s failure to implement and enforce safety
measures to ensure that the AMEX, a known hazardous and dangerous product,
was safely packaged and transported.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           Fuentes was not served and is not a party to this appeal.

                                               3
   Case: 11-51094    Document: 00511997061      Page: 4    Date Filed: 09/24/2012



                                  No. 11–51094

      Orica and ExploMex removed on the basis of diversity. They claimed that
Fuentes was fraudulently joined, pointed out that Fuentes had not yet been
served and that no citation had been requested for him, and also asserted that
Fuentes was actually a Mexican citizen and resident with no contacts with the
United States whose citizenship should not be considered for the purposes of
diversity. Appellants moved for remand, asserting that the district court lacked
subject matter jurisdiction due to a lack of complete diversity because at least
some of the plaintiffs and one of the defendants, Fuentes, were Texas citizens.
ExploMex also moved to dismiss for lack of personal jurisdiction.
      The district court denied ExploMex’s motion to dismiss and Appellants’
motion to remand. The district court explained that no matter how it disposed
of ExploMex’s motion to dismiss or Appellants’ motion to remand, it was
“virtually certain that at the conclusion of this phase of the litigation, the Court
will face a motion to dismiss the action on the ground of forum non conveniens.”
The district court ordered further briefing on the issue and then consolidated
the five cases.
      After consolidation, Orica and ExploMex moved to dismiss on forum non
conveniens grounds. The district court conditionally granted their motion and
ordered “the Defendants,” including Fuentes, to file, within ten days, a written
document demonstrating their assent to be bound by certain conditions of
dismissal. After only Orica and ExploMex consented to be bound by these
conditions, the district court conditionally dismissed the case and entered final
judgment. Orica and ExploMex’s stipulation noted that Fuentes had not been
served with process; his signature was not on the stipulation; and the district
court made no mention of Fuentes in its order of dismissal. Appellants timely
appealed.




                                         4
   Case: 11-51094    Document: 00511997061      Page: 5   Date Filed: 09/24/2012



                                  No. 11–51094


                                        II
      Appellants raise two issues on appeal: (1) whether the district court
abused its discretion by dismissing the case on forum non conveniens grounds
without first considering subject matter jurisdiction; and (2) whether the district
court abused its discretion in determining that foreign courts in Coahuila,
Mexico, are an available forum and in dismissing the case on grounds of forum
non conveniens in favor of the foreign forum. The Supreme Court has instructed
that “[t]he forum non conveniens determination is committed to the sound
discretion of the trial court.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257
(1981). This court may reverse only where “there has been a clear abuse of
discretion.” Id.
                                       A
      The Supreme Court has held that
          [A] district court has discretion to respond at once to a
          defendant’s forum non conveniens plea, and need not
          take up first any other threshold objection. In
          particular, a court need not resolve whether it has
          authority to adjudicate the cause (subject-matter
          jurisdiction) or personal jurisdiction over the defendant
          if it determines that, in any event, a foreign tribunal is
          plainly the more suitable arbiter of the merits of the
          case.
Sinochem Int’l Co., Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 425
(2007). More specifically, the Supreme Court explained that district courts need
not dispose of jurisdictional issues before dismissing on forum non conveniens
grounds “when considerations of convenience, fairness, and judicial economy so
warrant.” Id. at 432. Where, for example, the questions of subject-matter or
personal jurisdiction are not complicated, “the proper course would be to dismiss
on that ground.” Id. at 436. But where these jurisdictional questions are



                                        5
   Case: 11-51094       Document: 00511997061          Page: 6     Date Filed: 09/24/2012



                                       No. 11–51094

“difficult to determine, and forum non conveniens considerations weigh heavily
in favor of dismissal, the court properly takes the less burdensome course.” Id.
       Appellants have not shown that the district court abused its discretion in
considering the question of forum non conveniens before resolving jurisdictional
questions. Their assertions that jurisdictional discovery would be minimal
amount to pure speculation. In contrast, the facts related to the forum non
conveniens analysis were readily available to the district court. That court
readily determined transnational discovery would be burdensome and involve
issues of international notice and process because the accident and explosion
took place in Mexico, most of the witnesses are likely in Mexico, and most of the
plaintiffs and at least one of the defendants, Explomex, are Mexican. Although
the forum non conveniens analysis was arguably less easily disposed of than in
Sinochem because some of the plaintiffs and one of the defendants are American,
meaning that the United States potentially retains a stronger interest in this
dispute than the one in Sinochem, Sinochem nevertheless tends to support the
route taken by the district court because the district court persuasively showed
that resolving the forum non conveniens would be less burdensome than any
jurisdictional analysis. See id. at 435–36.
                                              B
       Federal courts sitting in diversity apply the federal forum non conveniens
inquiry in evaluating the question of forum non conveniens. See, e.g., Vasquez
v. Bridgestone/Firestone, Inc., 325 F.3d 665, 671 (5th Cir. 2003). Before a
district court may dismiss on forum non conveniens grounds, it must first
determine whether an alternative forum exists.2 Piper Aircraft, 454 U.S. at 254
n.22. An alternative forum exists when it is both available and adequate. See,


       2
         After determining that an alternative forum exists, courts must consider a range of
private and public interest factors. See In re Air Crash, 821 F.2d at 1162. The district court’s
evaluation of these factors is not on appeal.

                                               6
   Case: 11-51094      Document: 00511997061         Page: 7    Date Filed: 09/24/2012



                                     No. 11–51094

e.g., Saqui v. Pride Cent. Am., Inc., 595 F.3d 206, 211 (5th Cir. 2010). Appellants
focus their attack on the availability of Coahuila, Mexico as a forum. This court
has repeatedly held, as the district court recognized and Appellants do not
dispute, that Mexico is presumed to be an available forum for tort suits against
a defendant willing to submit to jurisdiction there. See In re Ford Motor Co., 591
F.3d 406, 412–13 (5th Cir. 2009) (gathering the various cases and stating,
“[t]hese many decisions create a nearly airtight presumption that Mexico is an
available forum”). Appellants assert, however, that the district court conditioned
its finding of availability based on all the defendants’ execution of the stipulation
proposed by Orica and Explomex, and that the district court therefore clearly
abused its discretion by failing to obtain Fuentes’ stipulation and by failing to
determine the correct identity and domicile of Fuentes as part of its analysis.
We disagree.
       The district court did not clearly abuse its discretion by failing to obtain
Fuentes’ stipulation before dismissing because Fuentes was never served. If
Fuentes is a resident of Texas, as Appellants insist, he is subject to Rule 4’s
requirement that a plaintiff must serve a defendant within 120 days after the
complaint is filed absent an extension of time.3 FED. R. CIV. P. 4(m). Two years
passed from the time of removal until dismissal, and no evidence in the record
shows that Appellants served or attempted to serve Fuentes or his estate. Their
failure to serve him or his estate means that he was subject to dismissal from
these consolidated lawsuits, see id., and obtaining his consent to the stipulation
was realistically unnecessary.          See generally Robinson v. TCI/US West
Comm’cns, Inc., 117 F.3d 900, 907–08 (5th Cir. 1997) (“The return jurisdiction
clause is part of a larger set of measures needed ‘to ensure that defendants will
not attempt to evade the jurisdiction of the foreign courts’ . . . . ” (quoting Baris

       3
         The fact that Fuentes’ identity is in dispute makes no difference to this analysis;
despite this dispute, Appellants maintain that the proper Fuentes is the Texan Fuentes.

                                             7
   Case: 11-51094    Document: 00511997061      Page: 8   Date Filed: 09/24/2012



                                  No. 11–51094

v. Sulpicio Lines, Inc., 932 F.2d 1540 (5th Cir. 1991))). The facts of this case do
not support reversal.
                                       III
      For the reasons above, we AFFIRM.




                                        8